WHEREAS, heretofore a proceeding was conducted by the Kansas Board for Discipline of Attorneys to inquire into the complaint of alleged professional misconduct of Dann L. Goode; and
WHEREAS, following a full hearing as to such complaint, the Board of Discipline found that Dann L. Goode, formerly of Eureka, Kansas, while serving as special administrator of the Estate of Gertie E. Brooks, deceased, obtained an order in 1977 from the judge handling probate matters authorizing the payment of “the bills, debts, fees and expenses of administration”; at the time of obtaining such order no petition for authority to make such payments was on file and no petition was presented to the court; subsequently a petition was filed although it did not specify the amount or nature of the fees to be paid; the court was not advised or consulted as to the amount or nature of the proposed “fees” to be paid; the respondent withdrew from the funds of the estate the sum of $2,500 and departed for Arizona; shortly thereafter the order allowing fees was set aside by the court and respondent was ordered to return the $2,500; the respondent had actual knowledge of the latter order, has failed to return the $2,500 to the estate and acknowledges he has spent the same, all contrary to DR 1-102(A)(5)(6) and DR 7-101(A)(2), 225 Kan. xciii and civ; and
WHEREAS, the Board of Discipline made a written report thereof which has been filed with this court wherein findings of fact and certain conclusions were made and a recommendation made to this court that the respondent, Dann L. Goode, be disciplined by public censure; and
WHEREAS, such recommendation is advisory only and not binding upon the court; and
WHEREAS, respondent was duly notified of the findings and conclusions of the Board of Discipline and filed his answer and defenses thereto by and through his counsel of record, John E. Wilkinson; and
*4WHEREAS, on the 9th day of May, 1980, the matter came on for hearing before the Court, the State of Kansas appearing by Roger Walter, disciplinary counsel, and respondent waiving argument by his counsel, and the Court, after consideration of the report and being fully advised in the premises, finds that the respondent Dann L. Goode should be disciplined by the imposition of indefinite suspension.
IT IS THEREFORE BY THE COURT CONSIDERED, ORDERED AND ADJUDGED that Dann L. Goode be, and he is hereby disciplined by indefinite suspension, effective immediately, from the practice of law and until the further order of the Court and that he pay the costs of the proceeding.
IT IS FURTHER ORDERED THAT this Order of Suspension be published in the official Kansas Reports.
BY ORDER OF THE COURT, dated this 28th day of May, 1980.